Citation Nr: 0405816	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  00-12 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the back and left arm incurred while 
undergoing Department of Veterans Affairs (VA) medical 
treatment from July 9, 1998 to August 11, 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from May 1940 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas. 


REMAND

The veteran claims that he was injured while participating in 
the Blind Rehabilitation Program at the VA Hospital in Waco, 
Texas.  In his January 1999 claim, he stated the following:

Upon leaving the hospital, I was climbing 
the outside stairs to reach the next 
floor.  Upon reaching the top step of the 
stairs, I reached for the banister for 
assistance, but there was none available.  
When I grabbed for the non-[existent] 
banister, I lost my balance and fell 
backwards the entire length of the 
stairwell.  Another patient in the area 
went inside and requested a Nurse assist 
me.  Both her and the patient helped me 
into the hospital  The nurse took my 
blood pressure and I was released.  No X-
rays or other examination was made at 
this time.

The veteran did not identify the date of this incident in his 
initial claim.  The RO contacted the veteran by telephone, 
and he indicated that his fall occurred in July 1998.  

Records already in the claims file from 1993 when the veteran 
was undergoing treatment and hospitalization for kidney 
disease also show a diagnosis of degenerative joint disease. 

Records obtained from the VA Medical Center in Waco show that 
the veteran was admitted to the Waco Blind Rehabilitation 
Unit on July 9, 1998.  At discharge in August 1998, there was 
no injury of any type noted in the summary of his 
hospitalization.  Osteoarthritis was listed as one of his 
diagnosis at discharge.  In September 1998, the veteran 
presented for an unscheduled visit with a complaint of lower 
back pain with left shoulder pain for the last 5 months.  In 
March 1999, the veteran stated that he had chronic low back 
pain since his fall at "Blind Rehab."  The assessment was 
lumbar disc disease.  In May 1999, while undergoing a patient 
assessment, the veteran indicated that he last fell in July 
1998, not at his home.  Degenerative joint disease of the 
left shoulder and degenerative disk disease of the lumbar 
spine were noted.  

In a December 1999 VA initial outpatient assessment 
evaluation, the veteran described a chief complaint of low 
back pain after falling on stairs without a railing about one 
year and four months ago.  The veteran gave a medical history 
of degenerative joint disease of the left shoulder and 
degenerative disk disease of the lumbar spine, as well as 
osteoporosis.  

In March 2000, the veteran was evaluated for a complaint of 
greatly increased back pain following his fall off a stool.  
X-ray examination showed minor productive spondylosis of the 
lumbosacral spine, disc space narrowing L1-2, L2-3 and L5-S1.  
Degenerative joint disease was also noted at L5-S1. 

A statement was received from Dr. J. Spann, in April 2001, a 
VA physician treating the veteran.  Dr. Spann wrote that the 
veteran fell at the VA "Blind Center in Waco Texas" and his 
back has continued to cause him pain.

In a May 2000 statement, the veteran specifically claims that 
on July 25, 1999, he fell backwards several steps while 
leaving the dining area and that there was no handrail 
available when he reached out for assistance.  Although there 
is some confusion by the veteran regarding the exact date of 
his claimed injury, it is clear that he is claiming that it 
occurred as a result of his participation in the Blind 
Rehabilitation Program at the VA Hospital in Waco, Texas.  
Records of his treatment there show that he was admitted on 
July 9, 1998 and discharged on August 11, 1998.  

The statement from Dr. Spann purports to link the veteran's 
current back symptoms to his claimed fall, although there is 
no actual documentation in the medical records of any fall.  
The veteran should be examined and a medical opinion 
requested on whether it is at least as likely as not that the 
veteran's current back and left arm disorder are the result 
of a fall in July or August 1998, or whether it is more 
likely the result of other causes.

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  The VA has 
promulgated revised regulations to implement these changes 
in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The veteran must be informed of which evidence 
VA will seek to provide and which evidence the veteran is to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  He should also be specifically informed that he 
should submit any evidence in his possession which pertains 
to his claim.  See 38 C.F.R. § 3.159(b)(1).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent decisions of the 
United States Court of Appeals for 
Veterans Claims, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
the Veterans Benefits Act of 2003, and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.

2.  The RO should schedule the veteran 
for an examination of his back and left 
arm.  The examiner should review the 
claims file and the records of the 
veteran's treatment, and give an opinion 
on the following:

A.  Is it at least as likely as not 
that the veteran experienced 
additional disability to his back 
and left arm during his treatment at 
the Waco Blind Rehabilitation Unit 
in July and August 1998?

B.  If so, is it at least as likely 
as not that any additional 
disability is of such a nature as to 
have been the result of a fall 
during this period?

The claims file and a copy of this REMAND 
should be made available for review by 
the examiner prior to the examination.  
The examiner should set forth all 
reasoning for any expressed opinion.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
additional disability of the back and 
left arm incurred as a result of 
Department of Veterans Affairs medical 
treatment from July 9, 1998 to August 11, 
1998 with consideration of all of the 
evidence added to the record since the 
December 2003 Supplemental Statement of 
the Case (SSOC).  

4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the October 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



